DETAILED ACTION
This Office action is in response to the election filed on 3 August 2022.  Claims 1-20 are pending in the application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III, which corresponding to figure 13, in the reply filed on 3 August 2022 is acknowledged. Although Applicant indicates the elected Species III reads on claims 1-4, 7-13, and 15-19, claims 8-14 do not read on the elected Species III, since claim 8 requires “a connection layer extending in the second direction and a third direction that intersects the first direction and the second direction, the connection layer having electrically connected respective one ends of the plurality of memory structures and respective one ends of the plurality of source structures, the connection layer electrically connecting respective one ends of a plurality of memory structures aligned in the third direction of the plurality of memory structures, and electrically connecting respective one ends of a plurality of source structures aligned in the third direction of the plurality of source structures”. These limitation are clearly drawn to Species II, which is shown in figure 12. Connection layer 200, as shown in figure 12, cannot concurrently exist in elected Species III, which is shown in figure 13. With respect to claims 5, 6 and 20 Examiner acknowledged theses are the non-elected species in the response to election/restriction filed on 3 August 2022. Claims 5 require end of the source structure are electrically connected via a substrate and claims 6 and 20 require to have a connection layer extending in the second direction and a third direction that intersects the first direction and the second direction, the connection layer being connected to the respective one ends of the plurality of memory structures and the one end of the source structure; and a third conductive layer provided adjacently to the connection layer, wherein the connection layer includes: a third semiconductor layer; and a third insulating film provided between the third semiconductor layer and the third conductive layer, these limitation are drawn to Species II. Accordingly, claims 5-6, 8-14 and 20 have been withdrawn from consideration. Claims 1-4, 7, and 15-19 have been examined in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nojima, US PG pub. 20180269203 A1.
With respect to claim 1, Nojima discloses a plurality of first conductive layers (20, fig. 20; MR region) arranged separated from each other in a first direction (Z direction, fig. 20); 
a plurality of second conductive layers (20 within the CR region between 147, fig. 20) arranged separated from each other in the first direction (Z direction, fig. 20), the plurality of second conductive layers (20 within the CR region between 147, fig. 20) being arranged, electrically insulated from the plurality of first conductive layers (20, fig. 20; MR region), at a different position in a second direction (Y direction, fig. 20) intersecting the first direction (Z direction, fig. 20) with respect to the plurality of first conductive layers (20, fig. 20; MR region); 
a plurality of memory structures (MR region formed by channel pillar 23 and gate 20, fig. 20) each comprising a first semiconductor layer (23 as the channel pillar is obvious that channel are made of semiconductor material) extending in the first direction (Z direction, fig. 20) and facing the plurality of first conductive layers (20, fig. 20; MR region), and a first insulating film (121, fig. 11) provided between the first semiconductor layer (23 as the channel pillar is obvious that channel are made of semiconductor material) and the plurality of first conductive layers (20, fig. 20; MR region), a plurality of memory cells being formed at positions where the plurality of first conductive layers (20, fig. 20; MR region) and the first semiconductor layer (23 as the channel pillar is obvious that channel are made of semiconductor material) face each other, and the plurality of memory cells being serially connected in the first direction (Z direction, fig. 20) to configure a memory string; and 
a source structure (layer 140 to layer 5, fig. 20) comprising a second semiconductor layer (SD, fig. 20) extending in the first direction (Z direction, fig. 20) and facing the plurality of second conductive layers (20 within the CR region between 147, fig. 20), and a second insulating film (155, fig. 20) provided between the second semiconductor layer (SD, fig. 20) and the plurality of second conductive layers (20 within the CR region between 147, fig. 20), a plurality of transistors (Tr, fig. 20) being formed at positions where the plurality of second conductive layers (20 within the CR region between 147, fig. 20) and the second semiconductor layer (SD, fig. 20) face each other, and the plurality of transistors (Tr, fig. 20) being serially connected in the first direction (Z direction, fig. 20), 
respective one ends of the plurality of memory structures (for example channel 23 ends of MR region formed by channel pillar 23 and gate 20, fig. 20) and one end of the source structure (one ends at layer 140, fig. 20) being electrically connected, 
respective the other ends of the plurality of memory structures (MR region formed by channel pillar 23 and gate 20, fig. 20) being respectively electrically connected to first wirings (29 and 33, fig. 20) that differ from each other, of a plurality of first wirings (29 and 33, fig. 20) formed in a same layer in the first direction (Z direction, fig. 20), and 
the other end of the source structure (layer 140 to layer 5, fig. 20) being electrically connected to a second wiring (CP0, D0, fig. 20) formed in a different layer from the plurality of first wirings (29 and 33, fig. 20) in the first direction (Z direction, fig. 20).
With respect to claim 2, Nojima discloses wherein the plurality of memory structures (MR region formed by channel pillar 23 and gate 20, fig. 20; also shown in figure 1a that the memory structure arranged in the x-direction) include a first memory structure and a second memory structure that are arranged in a third direction (X direction, fig. 20) intersecting the first direction (Z direction, fig. 20) and the second direction (Y direction, fig. 20), respective one ends of the first memory structure, the second memory structure, and the source structure (layer 140 to layer 5, fig. 20) are electrically connected to each other, and respective the other ends of the first memory structure and the second memory structure are respectively electrically connected to first wirings (29 and 33, fig. 20) that differ from each other, of the plurality of first wirings (29 and 33, fig. 20).
With respect to claim 3, Nojima discloses wherein the plurality of second conductive layers (20 within the CR region between 147, fig. 20), it is obvious at the time the invention was made to a person having ordinary skill in the art to have some type of voltage applied to the plurality of transistors (Tr, fig. 20) of the source structure (layer 140 to layer 5, fig. 20). However Nojima did not specifically discloses the second conductive layers are applied with a voltage that sets to ON the plurality of transistors. 
However, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device. In addition, it appears from figure 20 that the transistors are formed in the bottom above the substrate and it would be obvious to have some type of voltage apply to the transistors through the conductive layers D0,D1,D2, that the device of Nojima is capable of applying voltage to operating the transistors. Therefore, Applicant’s claimed device is not patentable over the prior art device of Nojima, since the claimed device is not patentably distinguishable from the prior art device of Nojima. In addition, since the only distinction between Applicant's claimed device and that of Nojima is recited in functional language, it is incumbent upon Applicant to show that the device of Nojima is not capable of operating as claimed.  
With respect to claim 4, Nojima discloses wherein the plurality of first conductive layers (20, fig. 20; MR region) and the plurality of memory structures (MR region formed by channel pillar 23 and gate 20, fig. 20) configure a first memory block (block such as MR as shown in figure 1A) and a second memory block (block such as MR as shown in figure 1A) that are arranged in the second direction (Y direction, fig. 20), a plurality of first conductive layers (20, fig. 20; MR region) belonging to the first memory block (block such as MR as shown in figure 1A) of the plurality of first conductive layers (20, fig. 20; MR region) and a plurality of first conductive layers (20, fig. 20; MR region) belonging to the second memory block (block such as MR as shown in figure 1A) of the plurality of first conductive layers (20, fig. 20; MR region) are electrically insulated from each other, and one end of a memory structure in the first memory block (block such as MR as shown in figure 1A) of the plurality of memory structures (MR region formed by channel pillar 23 and gate 20, fig. 20) and one end of a memory structure in the second memory block (block such as MR as shown in figure 1A) of the plurality of memory structures (MR region formed by channel pillar 23 and gate 20, fig. 20) are electrically connected to the one end of the source structure (layer 140 to layer 5, fig. 20).
With respect to claim 15, Nojima discloses a plurality of first conductive layers (20, fig. 20; MR region) arranged separated from each other in a first direction (Z direction, fig. 20); 
a plurality of second conductive layers (20 within the CR region between 147, fig. 20) arranged separated from each other in the first direction (Z direction, fig. 20), the plurality of second conductive layers (20 within the CR region between 147, fig. 20) being arranged, electrically insulated from the plurality of first conductive layers (20, fig. 20; MR region), at a different position in a second direction (Y direction, fig. 20) intersecting the first direction (Z direction, fig. 20) with respect to the plurality of first conductive layers (20, fig. 20; MR region); 
a plurality of memory structures (MR region formed by channel pillar 23 and gate 20, fig. 20) each comprising a first semiconductor layer (23 as the channel pillar is obvious that channel are made of semiconductor material) extending in the first direction (Z direction, fig. 20) and facing the plurality of first conductive layers (20, fig. 20; MR region), and a first insulating film (121, fig. 11) provided between the first semiconductor layer (23 as the channel pillar is obvious that channel are made of semiconductor material) and the plurality of first conductive layers (20, fig. 20; MR region), a plurality of memory cells being formed at positions where the plurality of first conductive layers (20, fig. 20; MR region) and the first semiconductor layer (23 as the channel pillar is obvious that channel are made of semiconductor material) face each other, and the plurality of memory cells being serially connected in the first direction (Z direction, fig. 20) to configure a memory string; and 
a plurality of source structure (layer 140 to layer 5, fig. 20) each comprising a second semiconductor layer (SD, fig. 20) extending in the first direction (Z direction, fig. 20) and facing the plurality of second conductive layers (20 within the CR region between 147, fig. 20), and a second insulating film (155, fig. 20) provided between the second semiconductor layer (SD, fig. 20) and the plurality of second conductive layers (20 within the CR region between 147, fig. 20), a plurality of transistors (Tr, fig. 20) being formed at positions where the plurality of second conductive layers (20 within the CR region between 147, fig. 20) and the second semiconductor layer (SD, fig. 20) face each other, and the plurality of transistors (Tr, fig. 20) being serially connected in the first direction (Z direction, fig. 20), respective one ends of the plurality of memory structures (MR region formed by channel pillar 23 and gate 20, fig. 20) and 
respective one ends of the plurality of source structure (layer 140 to layer 5, fig. 20) being electrically connected, 
respective the other ends of the plurality of memory structures (MR region formed by channel pillar 23 and gate 20, fig. 20) being electrically connected to any one of a plurality of first wirings (29 and 33, fig. 20) formed in a same layer in the first direction (Z direction, fig. 20), and 
respective the other ends of the plurality of source structure (layer 140 to layer 5, fig. 20) being commonly electrically connected to a second wiring (CP0, D0, fig. 20) formed in a different layer from the plurality of first wirings (29 and 33, fig. 20) in the first direction (Z direction, fig. 20).
With respect to claim 16, Nojima discloses wherein the plurality of second conductive layers (20 within the CR region between 147, fig. 20), it is obvious at the time the invention was made to a person having ordinary skill in the art to have some type of voltage applied to the plurality of transistors (Tr, fig. 20) of each of the plurality of source structures (layer 140 to layer SD, see figure 20 below).
However Nojima did not specifically discloses the second conductive layers are applied with a voltage that sets to ON the plurality of transistors. However, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device. In addition, it appears from figure 20 that the transistors are formed in the bottom above the substrate and it would be obvious to have some type of voltage apply to the transistors through the conductive layers D0,D1,D2, that the device of Nojima is capable of applying voltage to operating the transistors. Therefore, Applicant’s claimed device is not patentable over the prior art device of Nojima, since the claimed device is not patentably distinguishable from the prior art device of Nojima. In addition, since the only distinction between Applicant's claimed device and that of Nojima is recited in functional language, it is incumbent upon Applicant to show that the device of Nojima is not capable of operating as claimed.  
With respect to claim 17, Nojima discloses wherein the plurality of first conductive layers (20, fig. 20; MR region) and the plurality of memory structures (MR region formed by channel pillar 23 and gate 20, fig. 20) configure a first memory block (block such as MR as shown in figure 1A) and a second memory block (block such as MR as shown in figure 1A) that are arranged in the second direction (Y direction, fig. 20), a plurality of first conductive layers (20, fig. 20; MR region) belonging to the first memory block (block such as MR as shown in figure 1A) of the plurality of first conductive layers (20, fig. 20; MR region) and a plurality of first conductive layers (20, fig. 20; MR region) belonging to the second memory block (block such as MR as shown in figure 1A) of the plurality of first conductive layers (20, fig. 20; MR region) are electrically insulated from each other, and one end of a memory structure in the first memory block (block such as MR as shown in figure 1A) of the plurality of memory structures (MR region formed by channel pillar 23 and gate 20, fig. 20) and one end of a memory structure in the second memory block (block such as MR as shown in figure 1A) of the plurality of memory structures (MR region formed by channel pillar 23 and gate 20, fig. 20) are electrically connected to the respective one ends of the plurality of source structure (layer 140 to layer 5, fig. 20).
With respect to claim 18, Nojima discloses wherein the plurality of source structure (layer 140 to layer 5, fig. 20) are included in a source block (bottom section of the device as shown in figure 20; as shown in figure 1A that the device is a three dimensional multi-layered therefore can be read as a source block).
With respect to claim 19, Nojima discloses wherein the plurality of memory structures (MR region formed by channel pillar 23 and gate 20, fig. 20) and the plurality of source structure (layer 140 to layer 5, fig. 20) belonging to the source block (bottom section of the device as shown in figure 20) are disposed with substantially a same pitch each other (in Nojima figure 2, figure 4 and figure 20 that the pitch or steepness of the memory structure and steepness of the source structure is flatten therefore the pitch of both memory structure and source structure is substantially the same).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 7  is allowable over the references of record because none of these references disclose or can be combined to yield the claimed invention of a semiconductor memory a plurality of first conductive layers arranged separated from each other in a first direction; a plurality of second conductive layers arranged separated from each other in the first direction, the plurality of second conductive layers being arranged, electrically insulated from the plurality of first conductive layers, at a different position in a second direction intersecting the first direction with respect to the plurality of first conductive layers; a plurality of memory structures each comprising a first semiconductor layer extending in the first direction and facing the plurality of first conductive layers, and a first insulating film provided between the first semiconductor layer and the plurality of first conductive layers, a plurality of memory cells being formed at positions where the plurality of first conductive layers and the first semiconductor layer face each other, and the plurality of memory cells being serially connected in the first direction to configure a memory string; and a source structure comprising a second semiconductor layer extending in the first direction and facing the plurality of second conductive layers, and a second insulating film provided between the second semiconductor layer and the plurality of second conductive layers, a plurality of transistors being formed at positions where the plurality of second conductive layers and the second semiconductor layer face each other, and the plurality of transistors being serially connected in the first direction, respective one ends of the plurality of memory structures and one end of the source structure being electrically connected, respective the other ends of the plurality of memory structures being respectively electrically connected to first wirings that differ from each other, of a plurality of first wirings formed in a same layer in the first direction, and the other end of the source structure being electrically connected to a second wiring formed in a different layer from the plurality of first wirings in the first direction, wherein the respective one ends of the plurality of memory structures and the one end of the source structure are electrically connected via a fourth semiconductor layer which is electrically connected to side surfaces on respective one end sides of the first semiconductor layer and the second semiconductor layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822